 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10

11        ABONILICO LAMAR CARROLL,                      Case No.: 19-cv-02126-BAS-KSC
          Booking No. 19749688,
12                                                      ORDER DISMISSING CIVIL
                                           Plaintiff,
13                                                      ACTION FOR FAILING TO
                            vs.                         PREPAY FILING FEES REQUIRED
14                                                      BY 28 U.S.C. § 1914(a) OR FILE
          CALIFORNIA DEPARTMENT OF
15        CORRECTIONS, et al.,                          A MOTION TO PROCEED IN
                                                        FORMA PAUPERIS
16                                     Defendants.
17

18          Abonilico Lamar Carroll (“Plaintiff”), currently housed at the San Diego Central Jail
19   (“SDCJ”) located in San Diego, California and proceeding pro se, filed this civil rights
20   action (“Compl.”) pursuant to 42 U.S.C. § 1983. (See ECF No. 1.) Plaintiff did not prepay
21   the civil filing fee required by 28 U.S.C. § 1914(a) at the time he submitted his Complaint,
22   nor has he filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
23   § 1915(a).
24   I.     Failure to Pay Filing Fee or Request IFP Status
25          All parties instituting any civil action, suit or proceeding in a district court of the
26   United States, except an application for writ of habeas corpus, must pay a filing fee of
27

28

                                                    1
                                                                                           19cv2126
 1   $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a).     See Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999).                         Section
 4   1915(a)(2) requires all persons seeking to proceed without full prepayment of fees to file
 5   an affidavit that includes a statement of all assets possessed and demonstrates an inability
 6   to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015).
 7          Plaintiff is further cautioned that even if he files an IFP Motion and affidavit in
 8   compliance with § 1915(a)(2), he will nevertheless remain obligated to pay the entire fee
 9   in “increments,” regardless of whether his case is ultimately dismissed. See 28 U.S.C.
10   § 1915(b)(1) & (2); see also Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015);
11   Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002). A “prisoner” is defined as “any
12   person” who at the time of filing is “incarcerated or detained in any facility who is accused
13   of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal law or
14   the terms or conditions of parole, probation, pretrial release, or diversionary program.” 28
15   U.S.C. § 1915(h); Taylor, 281 F.3d at 847.
16          Plaintiff must also submit a “certified copy of [his] trust fund account statement (or
17   institutional equivalent) . . . for the 6-month period immediately preceding the filing of the
18   complaint.” 28 U.S.C. § 1915(a)(2). From the certified trust account statement, the Court
19   will assess an initial payment of 20% of either the average monthly deposits in Plaintiff’s
20   account for the past six months, or the average monthly balance in the account for the past
21   six months, whichever is greater, unless he has no assets. See 28 U.S.C. § 1915(b)(1), (4);
22   Taylor, 281 F.3d at 850. The Court will then direct the institution having custody of
23   Plaintiff to collect subsequent payments, assessed at 20% of the preceding month’s income,
24   in any month in which his account exceeds $10, and forward them to the Court until the
25   entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
26   1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.

                                                          2
                                                                                                         19cv2126
 1         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
 2   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant to
 3   28 U.S.C. § 1915(a), his case cannot proceed. See 28 U.S.C. § 1914(a); Andrews v.
 4   Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007).
 5   II.   Conclusion and Order
 6         Accordingly, the Court:
 7         (1)    DISMISSES this civil action without prejudice based on Plaintiff’s failure to
 8   pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
 9   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
10         (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is filed
11   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and
12   file a Motion to Proceed IFP which complies with 28 U.S.C. § 1915(a)(2) and Civil Local
13   Rule 3.2(b) for the Southern District of California.
14         (3)    DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
15   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
16   Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and
17   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
18   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
19   requirement and without further Order of the Court.
20         IT IS SO ORDERED.
21

22   DATED: November 18, 2019
23

24

25

26

27

28

                                                   3
                                                                                            19cv2126
